Dismissed and Memorandum Opinion filed October 25, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00605-CV
                                    ____________

                            RICKEY ALLISON, Appellant

                                            V.

                 PATI REAL ESTATE HOLDINGS, LLC, Appellee


                   On Appeal from the County Court at Law No. 1
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-CCV-044222


                     MEMORANDUM                      OPINION

      This is an appeal from a judgment signed May 3, 2011. The notice of appeal was
filed on May 12, 2011. To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same).

      On September 15, 2011, this court ordered appellant to pay the appellate filing fee
on or before September 30, 2011, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified time).


                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                            2